Citation Nr: 1525552	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-47 794	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  In April 2014, the Veteran and his wife provided sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  

In an August 2014 decision, the Board denied the benefit sought.  The Veteran perfected a timely appeal of this denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Remand filed by both parties to the case, vacated that portion of the Board's August 2014 decision which denied a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, and remanded the matter back to the Board for further consideration.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

In an April 2014 statement, a private physician opined that the Veteran's fibromyalgia; tarsal tunnel syndrome; radiculopathy; peripheral neuropathy; and limited motion of the ankles, feet, knees, and hands, are all consistent with post traumatic syndrome due to the 2004 inservice motor vehicle accident in which the Veteran was involved.  Thus these service connection issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking a higher disability rating for his cervical spine disability.  

In the Joint Motion for Remand, the parties to the case agreed that more information and further analysis is needed to properly rate the Veteran's functional loss related to his painful neck motion.  

Therefore, to meet the concerns expressed in the Joint Motion, the Veteran should be provided with an updated VA examination, with particular attention paid to his functional limitations and the overall effects of his neck pain upon his daily activities.   

At the time of the August 2014 Board decision, the evidence showed no radiculopathy from the cervical spine nerve roots, and no other neurologic abnormalities related to his cervical spine degenerative disc disease.  However, in a May 2014 submission which was received at the Board after the Court's remand, a private physician noted that the Veteran had "obvious sacral and cervical spine radiculopathy."  This question should be explored upon remand as well.

Additionally, the Board notes that the Veteran continues to receive VA medical care, to include chiropractic care.  Upon remand, therefore, his VA treatment records should be updated for his claims file.  IF the Veteran has had any non-VA medical care, other than the April 2014 private physician visit, a copy of which was received by VA in May 2014, he should work with his representative to notify VA of this private care, so that VA can assist him in obtaining copies for review by adjudicators.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical care, including chiropractic care, dated subsequent to January 2015, for inclusion in his claims file.  

2.  The RO should provide the Veteran with the appropriate release of information form for any private medical care providers who have treated the veteran for his cervical spine disability during the appeal period.  After securing the necessary release, the RO should then obtain any such records for the claims file.

3.  AFTER obtaining the records requested above, the veteran should be afforded a VA orthopedic examination to identify all functional impairment related to the Veteran's cervical spine disability.  In particular, the presence or absence of spinal radiculopathy and nerve involvement in the cervical region should be thoroughly investigated and diagnosed, if present.  The claims folder including the records obtained pursuant to the above requests, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner must be conducted in conjunction with the examination.  The examiner is requested to pay special attention to ascertaining the effect of the Veteran's cervical spine disability upon his daily life and functioning.  The complete rationale for all opinions expressed should be fully explained. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


